COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
IN
  RE: SHAWN MCCUAN,
 
                           Relator.
 
 


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00442-CR
 
 
AN ORIGINAL PROCEEDING  
 
IN MANDAMUS
 
 
 
 




 
MEMORANDUM OPINION
 
Relator Shawn McCuan
seeks a writ of mandamus compelling the trial court to rule on his motion to
review the trial and appellate record for purposes of filing a petition for
writ of habeas corpus.  This Court does
not have jurisdiction over matters related to post-conviction writs of habeas
corpus.  See Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.--Houston [1st
Dist.] 2001, orig. proceeding). 
Accordingly, the petition for writ of mandamus is dismissed.
 
SUSAN
LARSEN, Justice
October 23, 2003
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)